DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendments and Arguments
Applicant presented a new title in an amendment filed on 06/16/2021. The new title has been accepted.

Regarding an objection to claims 4 and 12, applicant amended claims 4 and 12 to correct the antecedent basis issue. The amendment to claim 4 resolves the issue. The amendment to claim 12 does not correct the issue. Mr. Harkcom (Reg. 62,956) authorized the examiner to correct the issue by an examiner’s amendment. 

Regarding the rejections under 35 U.S.C. §102 and §103, applicant amended independent claims 1 and 9 by incorporating allowable subject matter from dependent claims 2 and 10, respective. The rejections under §102 and §103 have been withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Gary V. Harkcom (Reg. 62,956) on 06/22/2021.


The application has been amended as follows with insertions indicated by underlining and deletions indicated by 
Claim 12 has been amended as below:

Claim 12 (Currently amended) The encoding method according to Claim 9,
wherein a first weighting coefficient for the first parameter is greater than [[the]] a second weighting coefficient of the second parameter, and
wherein [[a]] the first weighting coefficient increases with increasing energy difference between the left channel signal and the right channel signal.


Allowable Subject Matter
Claims 1, 3-9 and 11-16 are allowed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIALONG HE/Primary Examiner, Art Unit 2659